El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Los apelantes fueron convictos de un delito de acometi-miento y agresión grave y sentenciados a treinta días de cárcel.
No se ha hecho formal señalamiento de errores y la única contención formulada es la de que la sentencia no está sos-tenida por la prueba.
Sin embargo, de la prueba resulta que ambos acusados estaban armados de revólveres y que uno de ellos con su arma apuntaba al perjudicado {prosecuting witness) mien-tras que el otro realizaba un brutal acometimiento y agresión sobre la persona de su inerme víctima.
El Fiscal admite, innecesariamente tal vez, la ausencia de circunstancias agravantes en cuanto a la agresión pero ésta no es una cuestión de importancia práctica en tanto cuanto al resultado de que aquí se trata.
Bastará decir que “ cuando dos o más personas se unen para realizar un objeto criminal ora sea mediante la física volición de uno, o de todos ellos, procediendo separada o *411colectivamente, cada individuo cuya voluntad ha contribuido a la realización del acto criminoso, ante los ojos de la ley es tan responsable por todas sus consecuencias, como si lo hu-biera realizado él solo.” 1 Bishop’s New Criminal Law, p. 375, See. 629; El Pueblo v. Bianchi, 18 D. P. R. 576.
La sentencia condenatoria se modificará eliminándose el elemento de la agresión y con esta modificación es de con-firmarse.

Confirmada la sentencia apelada pero modifi-cándola en el sentido de que se elimine el elemento de la agresión.

Jueces concurrentes: Sres. Asociados "Wolf y del Toro.
Los Jueces Sres. Presidente Plernández y Asociado Al-drey no intervinieron.